DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “first conveyor device” for conveying a first line of packaging trays along the conveying direction, the “second conveyor device” for conveying a second line of packaging trays along the conveying direction, the “third conveyor device” for conveying packaging trays along the conveying direction, the “first drive arrangement” which is configured to jointly drive the first conveyor device and the third conveyor device, and the “second drive arrangement” which is configured to drive the second conveyor device separately from the first conveyor device and the third conveyor device in claims 1, 5-6, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 14, and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Mader et al. (US 2013/0025239).
 	Mader shows a tray sealer with a sealing station 9 and a conveyor arrangement that conveys packaging trays along a conveying direction.  The conveyor arrangement includes a first conveyor device that is defined by conveyor belts 2,5a/11, and 12 and the extending along the upper portion of figure 2a for conveying a first line of packaging trays along the conveying direction.  A second conveyor device is defined by the conveyor belts 2,5b/11 that run laterally alongside the first conveyor device for conveying a second line of packaging trays along the conveying direction. A center guide 5 is arranged between the first conveyor device and the second conveyor device so that it extends along the conveying direction.  A third conveyor device is defined by the conveyor belt 12 extending along the lower portion of figure 2a for conveying packaging trays along the conveying direction.  The third conveyor device extends adjoining the second conveyor device in terms of the conveying direction laterally alongside the 
 	In operation, trays are conveyed along a conveying direction by way of the conveying arrangement of the tray sealer described above.  A first line of packaging trays is conveyed along the conveying direction with the first conveyor device. A second line of packaging trays is conveyed along the conveying direction with the second conveyor device which runs laterally alongside the first conveyor device when the drive arrangement 14 actuates the second conveyor device.  The second conveyor device is separated from the first conveyor device by a center guide 5 extending along the conveying direction between the first conveyor device and the second conveyor device.  The third conveyor device adjoins the second conveyor device and extends laterally alongside the first conveyor device along the conveying direction to convey trays further in the conveying direction.
	As described above, Mader shows all the structure required by claims 1, 8, and 18 and operates with all the steps required by claims 10 and 14.
Claim(s) 1, 10, and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Ickert (EP 3 219 649).
 	Ickert shows a tray sealer with a sealing station 1/5 and a conveyor arrangement 2 that conveys packaging trays along a conveying direction (see paragraph 0020 of Patent Translate EP 3219A1 NPL document).  The conveyor arrangement includes a first conveyor device that is defined by conveyor belt 9 of track S1 of the conveyor 6 extending along the upper portion of figure 2a and the belts 10 of the track S1 of the conveyor 7 for conveying a first line of 
 	In operation, trays are conveyed along a conveying direction by way of the conveying arrangement of the tray sealer described above.  A first line of packaging trays is conveyed along the conveying direction with the first conveyor device. A second line of packaging trays is conveyed along the conveying direction with the second conveyor device which runs laterally alongside the first conveyor device.  The second conveyor device is separated from the first conveyor device by a center guide extending along the conveying direction between the first conveyor device and the second conveyor device.  The third conveyor device adjoins the second conveyor device and extends laterally alongside the first conveyor device along the conveying direction to convey trays further in the conveying direction.
	As described above, Ickert shows all the structure required by claims 1 and 18 and operates with all the steps required by claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mader et al. or Ickert in view of Omori (JP 2015-54766).
 	In regard to the limitations of 9 and 15-16 concerning the line converger that pushes the first and second lines of packing trays to form a common line, it should be noted that Omori shows a conveying arrangement that conveys first and second lines of articles in side by side fashion and that utilizes a line converger formed by a conveyor13b and a guide 14 to push articles from a second line onto a conveyor carrying a first line or articles so that the articles form a common line. Omori teaches that the line converger arrangement allows two lines or articles to be merged into a single file line without colliding with each other.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a line converger of the type shown in Omori to merge the first and second lines of packing trays into a common line without colliding with each other according to the teachings of Omori.  When this is done, the resulting apparatus would have all the structure required by claim 9 and operate with all the steps required by claims 15-16.
Allowable Subject Matter
Claims 2-7, 11-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651